€asé 1:19-6y-07450-AIN Becument ie Filed 10/24/19 Page 1 ofa

r enn nee ee ve potmnnea

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

os i
re etn . : aa |

i: /
SHEENA M. LEE, Individually and on Behalf of All ki |
Others Similarly Situated Case|No; 1:19-CV-07450 OCT 2 5 2019-

Plaintiff(s)

MOTION FOR EXTENSION OF
-against- DEFENDANT’S TIME TO
RESPOND TO COMPLAINT
B&Z AUTO ENTERPRISES, L.L.C. d/b/a
Eastchester Chrysler Jeep Dodge,

Defendants.

 

 

 

The undersigned counsel on behalf of Defendant B&Z Auto Enterprises, L.L.C. d/b/a

Eastchester Chrysler Jeep Dodge hereby moves this Court for a brief extension of time from”

  
  
 

 

today’s deadline, up to and including November 1, 2019, for Defendant to. Y, move,
otherwise respond to Plaintiffs’ Complaint, This is Defendant’s second request for an extension, }
and is due to the undersigned counsel being out of the office today after an automobile accident
that resulted in a hospital visit. This request is made without consent because, although I
telephoned Plaintiffs’ counsel today concerning my situation and left a message to request consent,
I was unable to obtain a response before this filing. This brief extension will not impact any other

scheduled deadlines or appearances. [ thank the Court for its consideration in this matter.

Dated: Garden City, New York
October 24, 2019

Respectfully Submitted,
Labonte Law Group, PLLC

By: __/s/ Scott H. Mandel
Scott H. Mandel, Esq.

   

ED STATES DISTRICT JUDGE 333 Jericho Turnpike, Ste. 200
Jericho, NY 11753
lolx S | 14 (516) 280-8580
smandel@labontelawgroup.com

Counsel for Defendant

 

 
